                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-00541-FDW-DCK

    GILBERT H. AMIS III,

                   Plaintiff,

      v.                                                                 ORDER

    DAVID PEKOSKE, ACTING
    SECRETARY, U.S. DEPARTMENT
    OF HOMELAND SECURITY1,

                   Defendant.



           THIS MATTER is before the Court on Defendant’s Motion to Dismiss. (Doc. No. 8).

Defendant moves to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). Id.

Plaintiff filed a Response in Opposition, (Doc. No. 13), to which Defendant replied, (Doc. No. 15).

The motion is ripe for review. After carefully reviewing the briefing submitted by the parties, and

for the reasons stated herein, the Court GRANTS Defendant’s Motion to Dismiss. (Doc. No. 8).

           I.     BACKGROUND

           Plaintiff filed this lawsuit on September 29, 2020, alleging discrimination in employment

in violation of Title VII, the Age Discrimination in Employment Act (“ADEA”), and the

Rehabilitation Act. (Doc. No. 1, p. 1). His allegations arise out of his employment with the

Department of Homeland Security (“the Department” or “DHS”), where he was hired as a Federal

Air Marshall in 2002. Id. at 3. He alleges he was promoted to Supervisory Federal Air Marshall in

2006 and currently serves as an Agency Manager with “management responsibility” over various



1
 David Pekoske is the Acting Secretary of the Department of Homeland Security as of January 20, 2021 and is
automatically substituted as Defendant pursuant to Fed. R. Civ. P. 25(d).


       Case 3:20-cv-00541-FDW-DCK Document 16 Filed 03/01/21 Page 1 of 10
offices within the Department.2 Id. at 4. Plaintiff alleges he has earned numerous awards and

accolades during his tenure with the Department. Id. at 4.

        In October of 2019, Plaintiff alleges he applied for the position of Transportation Security

Administration Representative (“TSAR”), which is a London-based position. Id. Plaintiff contends

he met the minimum qualification requirements for the position and was referred to the “selecting

official,” Robert Vente, for consideration. Id. at 5. Plaintiff alleges that, of forty-six (46) applicants

who were referred to the interview panel, only seven (7) were selected for interview. Id. He was

allegedly not selected for an interview and was notified of this decision on February 21, 2020. Id.

He was also notified, via a department-wide email, that another candidate, Haley Gallagher (“Ms.

Gallagher”), was selected for the TASR position in London. Id.

        Plaintiff alleges he was told that he was not selected to interview because “he did not posses

the best combination of skills and experience.” Id. However, he maintains that Ms. Gallagher did

not meet the minimum qualifications for the TSAR position and even if she was minimally

qualified, Plaintiff was more qualified. Id. at 6. Plaintiff asserts he was not chosen for the TSAR

position because of his sex, age, disability and prior EEO activity. Id. Specifically, he alleges Ms.

Gallagher is 43, female, and not disabled; in contrast, he is a 53-year-old male, is dyslexic, and has

engaged in protected activity. See id. at pp. 1-6.

        Because DHS selected Ms. Gallagher for the TSAR position, Plaintiff maintains he was

unlawfully discriminated against because of his age, sex, disability status and prior engagement in

protected activity. Id. He asserts four causes of action: (1) violation of Title VII for employment

discrimination on the basis of sex; (2) violation of the ADEA for employment discrimination on

the basis of age; (3) violation of the Rehabilitation Act of 1973 for discrimination based on



2
 Specifically, he alleges to have management responsibility for the Transportation Security Administration, the Law
Enforcement/Federal Air Marshall Service, and the Charlotte Field Office Training Section. (Doc. No. 1, p. 4).


      Case 3:20-cv-00541-FDW-DCK Document 16 Filed 03/01/21 Page 2 of 10
disability status; and (4) violation of Title VII for employment discrimination on the basis of

engaging in protected activity. Id. at 7-11. Defendant moves to dismiss all counts pursuant to Fed.

R. Civ. P. 12(b)(6).

       II.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) provides for dismissal when the pleading party

fails to “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the legal “sufficiency of a complaint” but “does

not resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992); accord E. Shore

Mkts, Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000). A complaint attacked by

a Rule 12(b)(6) motion to dismiss will survive if it contains “enough facts to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 697 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Robinson v. American Honda Motor Co.,

Inc., 551 F.3d 218, 222 (4th Cir. 2009). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. The Supreme Court has

also opined:

               Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain
               statement of the claim showing that the pleader is entitled to relief.” Specific
               facts are not necessary; the statement need only “give the defendant fair
               notice of what the . . . claim is and the grounds upon which it rests.” In
               addition, when ruling on a defendant’s motion to dismiss, a judge must
               accept as true all of the factual allegations contained in the complaint.

Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (alteration in original) (internal citations omitted)

(quoting Twombly, 550 U.S. at 555-56).




     Case 3:20-cv-00541-FDW-DCK Document 16 Filed 03/01/21 Page 3 of 10
           III.    ANALYSIS

           Defendant has moved to dismiss Plaintiff’s Complaint in its entirety. (Doc. No. 9). Plaintiff

asserts claims under Title VII, 42 U.S.C. § 2000e et seq.; the ADEA, 29 U.S.C. § 621 et seq.; the

Rehabilitation Act, 29 U.S.C. § 701 et seq.; and Title VII’s prohibition on retaliation, 42 U.S.C.

§ 12203. (Doc. No. 1). The Court will address each of Plaintiff’s claims and Defendants arguments

in turn.

                   a. Title VII Sex Discrimination

           Plaintiff asserts Defendant is liable for violating Title VII’s prohibition on sex

discrimination in the workplace because Defendant has “deprived Plaintiff of his rights as enjoyed

by his female coworkers.” (Doc. No. 1, p. 7). Specifically, Plaintiff asserts he was subjected to

unlawful discrimination because of his sex when Ms. Gallagher, an allegedly less qualified female,

was promoted to the TSAR position over Plaintiff. Id. at 6-7. Defendant does not dispute that

Plaintiff is a member of a protected class (male) or that he suffered an adverse employment action

(failure to promote). (Doc. No. 9, p. 4). Rather, Defendant argues for dismissal because Plaintiff

has not “alleged facts sufficient to plausibly show that he was not selected under circumstances

giving rise to an inference of unlawful discrimination.” Id.

           To state a claim for relief under Title VII, a plaintiff must “allege facts [sufficient] to satisfy

the elements of a cause of action . . . in this case, that the [Department of Homeland Security]

‘fail[ed] or refus[ed] to hire [him] because of [his] . . . sex.’” McCleary-Evans v. Md. Dept. Of

Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015) (emphasis in original) (quoting

42 U.S.C. § 2000e-2(a)(1)). Notably, this standard does not require a plaintiff to “state a prima-

facie case of discrimination” under the “standard set forth in McDonnell Douglas Corp. v. Green,

411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 688 (1973).” McCleary-Evans, 780 F.3d at 588

(quotation and citation omitted) (“[T]he district court improperly applied the McDonnell Douglas



      Case 3:20-cv-00541-FDW-DCK Document 16 Filed 03/01/21 Page 4 of 10
evidentiary standard in analyzing the sufficiency of [the] . . . complaint.”). However, plaintiffs are

still required to plead sufficient facts to “raise a right to relief above the speculative level.”

McCleary-Evans, 780 F.3d at 585 (citing Coleman v. Md. Court of Appeals, 626 F.3d 187, (4th

Cir. 2010) (citation and quotation omitted)).

         Here, Plaintiff has not alleged facts sufficient to support a plausible inference that he was

discriminated against because of his sex. Plaintiff asserts he was one of eighty-nine (89) applicants

for the TSAR position, of which forty-six (46) were chosen to interview.3 (Doc. No. 1, p. 5). He

contends he received an email explaining he was “not invited to interview because he did not

possess the best combination of skills and experience.” Id. Plaintiff maintains he was more

qualified for the TSAR position than the person who was ultimately selected, Ms. Gallagher. Id.

at 6. Specifically, he alleges “Ms. Gallagher did not meet all of the requirements for the TSAR

position when she was selected, specifically the time in grade requirement at pay band SV-J;”

conversely, Plaintiff contends he had spent roughly thirteen (13) years in the SV-J pay band. Id. at

4-6. While this allegation could support a plausible inference of sex discrimination, Plaintiff’s

Complaint makes clear that the job requirement Ms. Gallagher allegedly failed to meet was not the

only requirement for the position. Indeed, Plaintiff explains the TSAR position required

“completion of one year of specialized experience at the SV-J Pay Band, or GS-14 in the Federal

service or equivalent experience in the private sector.” Id. at 4 (emphasis added). Plaintiff makes



3
  The adverse employment action alleged is Plaintiff’s non-selection as one of the forty-six people chosen to
interview. There are no allegations in the Complaint suggesting that, of eighty-nine applicants, the forty-six chosen
to interview were all, or even majority, female, which, if true, could be consistent with discrimination based on sex.
In his Opposition Motion, Plaintiff argues that Defendant did not disclose the demographic information of those
selected to interview, which he asserts is “a quite telling inference.” (Doc. No. 13, p. 8). However, “the complaint
may not be amended by the briefs in opposition to a motion to dismiss” and the Court accordingly does not consider
Defendant’s non-disclosure of the demographic information in ruling on this Motion to Dismiss. See State Farm
Mut. Auto Ins. Co. v. Slade Healthcare, Inc., 381 F. Supp. 3d 536, 573 (D. Md. 2019) (quotation and citation
omitted); see also Bailey v. Va. High Sch. League, Inc., 488 F. App’x 714, 715-16 (4th Cir. 2012) (“[T]he district
court cannot go beyond [the complaint and documents attached thereto] on a Rule 12(b)(6) motion without
converting the motion into one for summary judgment.”). In acknowledging the factual allegations in the Opposition
Motion, the Court provides no opinion as to whether the allegations are sufficient to state a claim.


      Case 3:20-cv-00541-FDW-DCK Document 16 Filed 03/01/21 Page 5 of 10
no allegations that Ms. Gallagher did not meet the GS-14 or private sector qualifications; rather,

he simply alleges he was “significantly more qualified for the TSAR position than Ms. Gallagher,”

but fails to specify a factual basis for this conclusion. This is nothing more than speculation that

Ms. Gallagher was “not better qualified” than Plaintiff. See McCleary-Evans, 790 F.3d at 586.

       In sum, the allegations as pled do not support a plausible inference that Plaintiff was not

selected to interview for the TSAR position because of his sex. There are at least two “obvious

alternative explanations” for Defendant’s determination that Plaintiff was not one of the best

candidates for the position, at least compared to Ms. Gallagher: first, perhaps Ms. Gallagher was

judged to have more compelling or better-suited GS-14 experience in federal service; and second,

perhaps Ms. Gallagher was judged to have more compelling or better-suited experience in the

private sector. See McCleary-Evans, 790 F.3d at 588. Plaintiff has accordingly failed to state a

plausible claim for relief under Title VII for sex discrimination.

               b. ADEA

       Plaintiff also asserts Defendant is liable under the ADEA because Plaintiff was treated less

favorably than younger employees when he was not selected to interview for the TSAR position.

(Doc. No. 1, pp. 8-10). Specifically, he explains that Ms. Gallagher is “similarly situated but is

younger than Plaintiff [and she] has been treated more favorably than Plaintiff in the terms and

conditions of employment.” Id. at 9. Defendant’s argument for dismissal is the same as its

argument for dismissal of the Title VII sex discrimination claim: Plaintiff has not alleged facts

sufficient to give rise to a plausible inference of discrimination. (Doc. No. 9).

       Under the ADEA, it is unlawful for an employer to take an adverse employment action

against an employee because of the employee’s age. 29 U.S.C. § 623(a)(1) (2018). “Age must be

the ‘but-for’ cause of the employer’s action for the action to violate the ADEA.” Buchhagen v.

ICF Intern., Inc., 545 F. App’x 217, 220 (4th Cir. 2013) (citing Gross v. FBL Fin. Servs., Inc.,



     Case 3:20-cv-00541-FDW-DCK Document 16 Filed 03/01/21 Page 6 of 10
5757 U.S. 167, 177-78, 129 S. Ct. 2343, 174 L. Ed. 2d 119 (2009)). If there is no direct evidence

of discrimination, a plaintiff may assert an ADEA discrimination claim using the same McDonnell

Douglas framework applicable under Title VII, and the same pleading standard, described above,

applies.

       Plaintiff has likewise failed to allege facts sufficient to state a claim under the ADEA. The

deficiencies described above with respect to Plaintiff’s Title VII sex discrimination claim are also

fatal to Plaintiff’s ADEA claim. There are no allegations suggesting there is direct evidence of age

discrimination, and there are no facts alleged plausibly suggesting that Plaintiff’s age was the but-

for cause of his non-selection to interview. For example, Plaintiff alleges he was “treated

differently and subjected to disparate treatment in comparison to younger employees.” (Doc. No.

1, p. 9). However, he points only to Ms. Gallagher’s selection for the TSAR position as potential

evidence of Defendant’s unlawful age discrimination. There are no other factual allegations to

support an inference that Plaintiff was discriminated against because of his age; the Complaint

simply states legal conclusions and provides a formulaic recitation of the elements necessary to

state an ADEA claim. That Defendant ultimately selected an employee ten (10) years younger than

Plaintiff for the TSAR position is simply not sufficient, without more, to state a plausible claim

for relief under the ADEA.

               c. Rehabilitation Act Disability Discrimination

       Plaintiff alleges Defendant is also liable for violating the Rehabilitation Act because

Defendant allegedly failed to select Plaintiff to interview for the TSAR position “based on

[Plaintiff’s] disability (Dyslexia).” (Doc. No. 1, p. 11). Plaintiff asserts Defendant was aware of

his dyslexia and that “Haley Gallagher, who was similarly situated but does not suffer from a

disability, has received different terms and conditions of employment.” Id. Defendant assumes for




     Case 3:20-cv-00541-FDW-DCK Document 16 Filed 03/01/21 Page 7 of 10
purposes of its Motion that Plaintiff is dyslexic but argues Plaintiff has failed to allege facts

sufficient to raise a plausible inference of discrimination. (Doc. No. 9).

        The Rehabilitation Act provides that “[n]o otherwise qualified individual with a disability

in the United States . . . shall, solely by reason of her or his disability, be . . . denied the benefits

of, or be subjected to discrimination under any program or activity . . . conducted by any Executive

agency.” 29 U.S.C. § 794(a) (2018). To state a claim under the Rehabilitation Act, a plaintiff must

show that: (1) he has a disability; (2) he is otherwise qualified for the benefit in question; and (3)

he was excluded from the benefit “due to discrimination solely on the basis of the disability.”

Atkins v. Holder, 529 F. App’x 318, 319-20 (4th Cir. 2013) (citing Doe v. Univ. of Md. Sys. Corp.,

50 F.3d 1261, 1265 (4th Cir. 1995)). The Rehabilitation Act’s causation requirement that

discrimination be “solely on the basis of the disability” is stricter than the causation requirement

of the ADA, for example, “under which the disability can be one of multiple causes.” Thomas v.

The Salvation Army S. Territory, 841 F.3d 632, 641 (4th Cir. 2016).

        Here, Plaintiff fails to state a claim under the Rehabilitation Act for at least two reasons.

First, Plaintiff has not sufficiently alleged he was otherwise qualified for the TSAR position. In

his Complaint, Plaintiff asserts he is minimally qualified for the TSAR position, but as Defendant

points out in its Motion, meeting the minimum qualifications for a position does not necessarily

mean an individual is qualified for the position. See Laber v. Harvey, 438 F.3d 404, 431 (4th Cir.

2006) (“[T]he phrase ‘minimally qualified’ does not mean that the applicant is actually qualified

for the job in question. Instead, it means that the applicant is qualified for the generic duties of the

job based solely on the pay grade and title, but it does not necessarily mean that he is qualified for

the specific requirements of the particular job for which applications are being sought.” (emphasis

in original)). To be sure, Plaintiff sets forth the numerous milestones he achieved throughout his

career; however, without knowing the job requirements beyond the minimum qualifications and



      Case 3:20-cv-00541-FDW-DCK Document 16 Filed 03/01/21 Page 8 of 10
how his professional achievements relate to the TSAR position,4 it is impossible for this Court to

infer that Plaintiff was actually—rather than just minimally—qualified for the TSAR position.

        Second, as with his claims for sex and age discrimination, Plaintiff fails to allege any facts

giving rise to a plausible inference of discrimination. As pled, Plaintiff’s claim of disability

discrimination rises and falls with the sole factual allegation that someone without a disability, Ms.

Gallagher, was ultimately chosen for the TSAR position. (Doc. No. 1). As stated above, this sole

factual allegation, without more, is not sufficient to state a plausible claim of discrimination.

Plaintiff has accordingly failed to properly allege two of the three requirements to state a claim

under the Rehabilitation Act, and the claim warrants dismissal.

                 d. Retaliation in Violation of Title VII

        Plaintiff finally alleges Defendant violated the anti-retaliation provisions of Title VII when

he was not selected to interview for the TSAR position because “Plaintiff has made several EEO

complaints against [Defendant] for its discriminatory conduct against him[,] and [Defendant] has

been repeatedly found liable for such misconduct.” (Doc. No. 1, p. 11).

        Under Title VII, it is unlawful “for an employer to discriminate against any of his

employees . . . because [the employee] has opposed any practice made . . . unlawful . . . or because

[the employee] has made a charge [against his employer].” 42 U.S.C. § 2000-3e(a) (2018). To

assert a retaliation claim under Title VII, a plaintiff must allege “(1) engagement in a protected

activity; (2) an adverse employment action; and (3) a causal link between the protected activity

and the employment action.” Coleman v. Md. Ct. of Appeals, 626 F.3d 187, 190 (4th Cir. 2010).

        Plaintiff also fails to state a claim for retaliation in violation of Title VII. He has not

sufficiently alleged that he engaged in a protected activity or that a casual link exists between the


4
 The only requirement for the TSAR position alleged in the Complaint is “the completion of one year of specialized
experience at the SV-J Pay Band, or GS-14 in the Federal service or equivalent experience in the private sector.”
(Doc. No. 1, p. 4).


      Case 3:20-cv-00541-FDW-DCK Document 16 Filed 03/01/21 Page 9 of 10
protected activity and the employment action. A generalized statement alleging “Plaintiff has made

several EEO complaints” is not sufficient to push Plaintiff’s claim of unlawful retaliation “across

the line from conceivable to plausible.” See Twombly, 550 U.S. at 547.

         Moreover, even if Plaintiff’s generalized allegation of engaging in protected activity was

sufficient to state a claim, there are no factual allegations whatsoever as to causation.5 Causation

is generally shown by alleging “the employer either understood or should have understood the

employee to be engaged in protected activity and . . . the employer took adverse action against the

employee soon after becoming aware of such activity.” Perkins v. Int’l Paper Co., 936 F.3d 196,

214 (4th Cir. 2019) (quotation and citation omitted). Here, there are no allegations that Mr. Robert

Vente, the individual who selected interviewees for the TSAR position, knew of Plaintiff’s prior

EEO complaints. There are likewise no allegations that would allow this Court to evaluate the

temporal proximity of the alleged protected activity and the adverse action taken against Plaintiff.

Plaintiff has accordingly failed to state a plausible claim for relief under Title VII for retaliation.

         IV.      CONCLUSION

         For the foregoing reasons, it is hereby ORDERED that Defendant’s Motion to Dismiss,

(Doc. No. 8) is GRANTED. The Clerk of Court is respectfully directed to DISMISS Plaintiff’s

Complaint and CLOSE this case.

         IT IS SO ORDERED.                           Signed: March 1, 2021




5
  Plaintiff provides specific factual allegations in his Opposition Motion, see (Doc. No. 13, p. 12), but as stated in
footnote 3, supra, Plaintiff may not amend his Complaint by using his Motion in Opposition to Defendant’s Motion
to Dismiss. See State Farm Mut. Auto Ins. Co. v. Slade Healthcare, Inc., 381 F. Supp. 3d 536, 573 (D. Md. 2019). In
acknowledging the factual allegations in the Opposition Motion, the Court provides no opinion as to whether the
allegations are sufficient to state a claim.


     Case 3:20-cv-00541-FDW-DCK Document 16 Filed 03/01/21 Page 10 of 10
